[Cite as State v. Moran, 2021-Ohio-1987.]



                IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                  LAKE COUNTY

 STATE OF OHIO,                                      CASE NOS. 2020-L-114
                                                               2020-L-115
                  Plaintiff-Appellee,                          2020-L-116
                                                               2020-L-117
         -v-

 JOEY L. MORAN,                                      Criminal Appeals from the
                                                     Court of Common Pleas
                  Defendant-Appellant.

                                                     Trial Court Nos. 2019 CR 001299
                                                                      2019 CR 001300
                                                                      2019 CR 001301
                                                                      2019 CR 001302



                                            OPINION

                                       Decided: June 14, 2021
                                        Judgment: Affirmed


 Charles E. Coulson, Lake County Prosecutor, and Teri R. Daniel, Assistant Prosecutor,
 Lake County Administration Building, 105 Main Street, P.O. Box 490, Painesville, OH
 44077 (For Plaintiff-Appellee).

 Vanessa R. Clapp, Lake County Public Defender, and Melissa A. Blake, Assistant
 Public Defender, 125 East Erie Street, Painesville, OH 44077 (For Defendant-
 Appellant).


THOMAS R. WRIGHT, J.

        {¶1}    Appellant, Joey L. Moran, appeals from the judgments of conviction in four

cases. We affirm.
       {¶2}   These cases stem from Moran’s theft of several motor vehicles, tools,

equipment, and vehicle parts, his burglary of a residence, his escape from jail, and his

theft of a police cruiser. Moran was indicted on an aggregate of 13 counts in four cases

relative to these offenses.

       {¶3}   Pursuant to plea agreements reached in each case, Moran entered guilty

pleas to four counts of grand theft of a motor vehicle and one count of grand theft, in

violation of R.C. 2913.02(A)(1), one count of burglary, in violation of R.C. 2911.12(A)(1),

and attempted escape as a lesser included offense of an indicted count of escape, in

violation of R.C. 2921.34(A)(1) and 2923.02. The trial court accepted Moran’s pleas,

ordered a presentence report, a drug and alcohol evaluation, and victim impact

statements, and set the matter for sentencing.

       {¶4}   Thereafter, Moran moved the trial court to find the Reagan Tokes Act,

applicable to sentencing on the burglary count, unconstitutional. At sentencing, the trial

court denied Moran’s motion. It then sentenced Moran to 14 months in prison on each of

two grand theft of a motor vehicle counts in the first case, to be served concurrently; four

to six years in prison on the burglary count in the second case; 14 months in prison on

each of the grand theft and grand theft of a motor vehicle counts in the third case, to be

served concurrently; and 14 months in prison on each of the grand theft of a motor vehicle

and attempted escape counts in the fourth case, to be served concurrently. The court

ordered the sentences in each separate case run consecutively, for an aggregate prison

sentence of seven and one-half to nine and one-half years. The trial court entered a nolle

prosequi on all other counts contained in the indictments.




                                             2

Case Nos. 2020-L-114, 2020-L-115, 2020-L-116, 2020-L-117
       {¶5}   In his first five assigned errors, which we address collectively, Moran raises

challenges relative to the Reagan Tokes Act as follow:

       {¶6}   “[1].   The   defendant-appellant’s    constitu[t]ional   challenges    to   the

indeterminate prison sentence of four to six years in trial court Case No. 19 CR 001300,

which was ordered pursuant to the ‘Reagan Tokes Act,’ aka Senate Bill 201, are ripe for

review.

       {¶7}   “[2.] The defendant-appellant’s indeterminate prison sentence of four to six

years in trial court Case No. 19 CR 001300, which was ordered pursuant to the ‘Reagan

Tokes Act,’ aka Senate Bill 201, must be rever[s]ed as the Reagan Tokes Act is

unconstitu[t]ionally void for vagueness.

       {¶8}   “[3.] The defendant-appellant’s indeterminate prison sentence of four to six

years in trial court Case No. 19 CR 001300, which was ordered pursuant to the ‘Reagan

Tokes Act,’ aka Senate Bill 201, must be rever[s]ed as the Reagan Tokes Act

unconstitutionally violates the separation of powers.

       {¶9}   “[4.] The defendant-appellant’s indeterminate prison sentence of four to six

years in trial court Case Number 19 CR 001300, which was ordered pursuant to the

‘Reagan Tokes Act,’ aka Senate Bill 201, violates his constitutional right to trial by jury as

guaranteed by the Sixth and Fourteenth Amendments to the United States Constitution

and Article I, Section 5 of the Ohio Constitution.

       {¶10} “[5.] The defendant-appellant’s indeterminate prison sentence of four to six

years in trial court Case Number 19 CR 001300 which was ordered pursuant to the

‘Reagan Tokes Act,’ aka Senate Bill 201, violates his constitutional rights to fair trial and




                                              3

Case Nos. 2020-L-114, 2020-L-115, 2020-L-116, 2020-L-117
due process as guaranteed by the Fifth, Sixth and Fourteenth Amendments to the United

States Constitution and Article I, Sections 5 & 10 of the Ohio Constitution.”

       {¶11} This court has described the relevant portions of the Reagan Tokes Act as

follows:

              The Reagan Tokes Act went into effect in Ohio on March 22,
              2019. The Act requires a sentencing court imposing a prison
              term under R.C. 2929.14(A)(1)(a) or (2)(a), on or after the
              effective date, to order a minimum prison term under that
              provision and a maximum prison term as determined by R.C.
              2929.144(B). The Act also sets forth a presumption that an
              offender “shall be released from service of the sentence on
              the expiration of the offender’s minimum prison term or on the
              offender’s presumptive earned early release date, whichever
              is earlier.” R.C. 2967.271(B). The offender’s presumptive
              earned early release date is determined under R.C.
              2967.271(F), which permits the sentencing court to reduce the
              minimum term under certain circumstances.                   R.C.
              2967.271(A)(2). The Department of Rehabilitation and
              Corrections (“DRC”) may rebut the R.C. 2967.271(B)
              presumption if it determines at a hearing that certain statutorily
              enumerated factors apply. R.C. 2967.271(C). If the DRC
              rebuts the presumption, it may maintain the offender’s
              incarceration after the expiration of the minimum prison term
              or presumptive earned early release date for a reasonable
              period of time, which “shall not exceed the offender’s
              maximum prison term.” R.C. 2967.271(D)(1).

State v. Ferguson, 11th Dist. Lake No. 2020-L-031, 2020-Ohio-5578, ¶ 8, appeal

accepted, 162 Ohio St.3d 1410, 2021-Ohio-961, 165 N.E.3d 333.

       {¶12} In State v. Lavean, 11th Dist. Lake No. 2020-L-045, 2021-Ohio-1456, we

noted that “several districts have concluded that constitutional challenges to the Reagan

Tokes Act on appeal from sentencing are not yet ripe for review because it is uncertain

whether the offender’s release date will extend past the minimum term of imprisonment

imposed.” Lavean at ¶ 8, citing State v. Wilburn, 8th Dist. Cuyahoga No. 109507, 2021-

Ohio-578, ¶ 10-18. In Lavean, we adhered to our ripeness analysis that we applied with

                                              4

Case Nos. 2020-L-114, 2020-L-115, 2020-L-116, 2020-L-117
respect to “Ohio's former ‘bad time’ laws” and to optional postrelease control. Lavean at

¶ 10-11. We concluded, as have the Fourth, Fifth, and Sixth Districts, that, “as with the

‘bad time’ law, challenges to the Reagan Tokes Act in an appeal from sentencing are

prematurely raised and should instead be raised through a habeas corpus petition if the

offender is held past the minimum term.” Lavean at ¶ 11, citing State v. Ramey, 4th Dist.

Washington Nos. 20CA1 & 20CA2, 2020-Ohio-6733, ¶ 21, State v. Downard, 5th Dist.

Muskingum No. CT2019-0079, 2020-Ohio-4227, ¶ 12, appeal allowed, 160 Ohio St.3d

1507, 2020-Ohio-6835, 159 N.E.3d 1152, and State v. Maddox, 6th Dist. Lucas No. CL-

19-1253, 2020-Ohio-4702, ¶ 12, motion to certify allowed, 160 Ohio St.3d 1505, 2020-

Ohio-6913, 159 N.E.3d 1150.

       {¶13} Accordingly, we conclude that Moran’s first assigned error, which argues

that the challenges are ripe for review, lacks merit. We do not address the constitutional

challenges to the Reagan Tokes Act raised in Moran’s second through fifth assigned

errors, as they are not yet ripe for review.

       {¶14} In his sixth assigned error, Moran argues:

       {¶15} “[6.] The trial court erred by ordering that the prison terms ordered in each

case be served consecutive to each other, as the trial court’s order for consecutive service

was not supported by the R.C. 2929.14(C) factors, and thus, is contrary to law.”

       {¶16} We review consecutive sentences under R.C. 2953.08(G) and R.C.

2929.14(C)(4). R.C. 2953.08(G)(2) provides:

              The court hearing an appeal under division (A), (B), or (C) of
              this section shall review the record, including the findings
              underlying the sentence or modification given by the
              sentencing court.



                                               5

Case Nos. 2020-L-114, 2020-L-115, 2020-L-116, 2020-L-117
             The appellate court may increase, reduce, or otherwise
             modify a sentence that is appealed under this section or may
             vacate the sentence and remand the matter to the sentencing
             court for resentencing. The appellate court’s standard for
             review is not whether the sentencing court abused its
             discretion. The appellate court may take any action authorized
             by this division if it clearly and convincingly finds either of the
             following:

             (a) That the record does not support the sentencing court’s
             findings under division (B) or (D) of section 2929.13, division
             (B)(2)(e) or (C)(4) of section 2929.14, or division (I) of section
             2929.20 of the Revised Code, whichever, if any, is relevant;

             (b) That the sentence is otherwise contrary to law.

      {¶17} There is a statutory presumption that multiple prison terms are to be served

concurrently. R.C. 2929.41(A). However, R.C. 2929.14(C)(4) provides:

             If multiple prison terms are imposed on an offender for
             convictions of multiple offenses, the court may require the
             offender to serve the prison terms consecutively if the court
             finds that the consecutive service is necessary to protect the
             public from future crime or to punish the offender and that
             consecutive sentences are not disproportionate to the
             seriousness of the offender’s conduct and to the danger the
             offender poses to the public, and if the court also finds any of
             the following:

             (a) The offender committed one or more of the multiple
             offenses while the offender was awaiting trial or sentencing,
             was under a sanction imposed pursuant to section 2929.16,
             2929.17, or 2929.18 of the Revised Code, or was under post-
             release control for a prior offense.

             (b) At least two of the multiple offenses were committed as
             part of one or more courses of conduct, and the harm caused
             by two or more of the multiple offenses so committed was so
             great or unusual that no single prison term for any of the
             offenses committed as part of any of the courses of conduct
             adequately reflects the seriousness of the offender’s conduct.

             (c) The offender’s history of criminal conduct demonstrates
             that consecutive sentences are necessary to protect the
             public from future crime by the offender.

                                             6

Case Nos. 2020-L-114, 2020-L-115, 2020-L-116, 2020-L-117
       {¶18} The record indicates that Moran suffered from a serious drug addiction that

fueled several theft-related offenses over less than a two-week period in late 2019.

During that time, while on post-release control for a previous conviction, Moran stole a

Chevrolet Cruze from an auto dealership. Thereafter, Moran stole a Cadillac Escalade,

a Chrysler van, and a BMW X3, along with tools, equipment, and catalytic converters,

from a transmission shop. Subsequently, Moran, without consent, entered the home of

the maternal grandfather of his child. The grandfather was home sleeping at the time.

When the grandfather’s wife returned, she found the door ajar. She went upstairs to the

bedroom, where she found Moran standing. Moran then ran from the house, absconding

with some of the couple’s jewelry and cash. Officers located Moran a short distance from

the house and arrested him. While being held in the jail, Moran escaped by maneuvering

into a different cell and then exiting through a secure door using an officer’s passcode

that he had observed the officer enter into the keypad the day prior. He then fled in a

police cruiser.

       {¶19} The trial court found the following with respect to consecutive sentences in

the four cases:

              [C]onsecutive service is necessary to protect the public from
              future crime and punish the offender. That the consecutive
              sentences are not disproportionate to the seriousness of his
              conduct and the danger he poses to the public and that he
              committed the offenses in each of these cases while he was
              on post-release for another prior offense in this Court. And
              that his history of criminal conduct demonstrates consecutive
              sentences are necessary to protect the public from future
              crime by the offender.




                                           7

Case Nos. 2020-L-114, 2020-L-115, 2020-L-116, 2020-L-117
       {¶20} Moran argues that consecutive sentences were not appropriate due to his

drug addiction, the brevity of the timespan during which the offenses were committed,

and his genuine remorse. However, based upon the record, we cannot say that we clearly

and convincingly find that the trial court’s order for consecutive service was not supported

by the R.C. 2929.14(C) factors or that it was contrary to law.

       {¶21} Accordingly, Moran’s sixth assigned error lacks merit.

       {¶22} The judgment is affirmed.



MARY JANE TRAPP, P.J.,

MATT LYNCH, J.,

concur.




                                             8

Case Nos. 2020-L-114, 2020-L-115, 2020-L-116, 2020-L-117